Case 1:20-cv-03218-JRS-TAB Document 1 Filed 12/16/20 Page 1 of 8 PageID #: 1




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION

CLAUDIA RACE,                             )
                                          )
       Plaintiff,                         )
                                          )
v.                                        ) CAUSE NO: 1:20-cv-3218
                                          )
WINDOWS, LLC OF INDIANA,                  )
                                          )
       Defendant.                         )

                    COMPLAINT AND DEMAND FOR JURY TRIAL

                                  I. NATURE OF THE CASE

       1.     This is an action brought by Plaintiff, Claudia Race (“Race”), by counsel,

against Defendant, Windows, LLC of Indiana (“Defendant”), pursuant to the Americans

with Disabilities Act, as amended, ("ADAAA") 42 U.S.C. § 12101 et seq., the Age

Discrimination in Employment Act (“ADEA”), as amended, 29 U.S.C. §§ 621 et. seq. and

Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seq.

                                        II. PARTIES

       2.     Race is a citizen of the United States and the State of Tennessee.

       3.     Defendant is a Foreign Limited Liability Corporation, which maintains

offices and conducts operations in within the Southern District of Indiana.

                              III. JURISDICTION AND VENUE

       4.     Jurisdiction is conferred on this Court over the subject matter of this

litigation pursuant to 28 U.S.C. § 1331; 42 U.S.C. § 2000e-5(f)(3); 29 U.S.C. § 626; and 42

U.S.C. § 12117.



                                             -1-
Case 1:20-cv-03218-JRS-TAB Document 1 Filed 12/16/20 Page 2 of 8 PageID #: 2




       5.     Defendant is an “employer” as that term is defined by 42 U.S.C. §

12111(5)(A), 29 U.S.C. § 630(b), and 42 U.S.C. §2000e(b).

       6.    At all times relevant to this action, Race was an “employee” as that term is

defined by 42 U.S.C. § 12111(4), 29 U.S.C. § 630(f), and 42 U.S.C. §2000e(f).

       7.     Race is a “qualified individual with a disability” as defined by the

Americans with Disabilities Act, 42 U.S.C. §§ 12102(2) and 12111(8) and/or Defendant

knew of Race’s disability and/or Defendant regarded Race as being disabled.

       8.     Race exhausted her administrative remedies by timely filing a Charge of

Discrimination against Defendant with the Equal Employment Opportunity

Commission, claiming discrimination based on disability, age, gender, and retaliation.

Race has filed her Complaint within ninety (90) days of receipt of her Notice of Suit

Rights.

       9.     A substantial portion of the events, transactions, and occurrences

concerning this case have arisen in the geographical environs of the Southern District of

Indiana, thus venue is proper in this Court.

                                  IV. FACTUAL ALLEGATIONS

       10.     Race, who is female and 70 years old, was hired by the Defendant on July

18, 2020, for a Sales Position.

       11.    Per arrangement, she was to be paid $800 per week for training, then

move into commission-based sales. She was told that she would need to earn $100,000

per year in commissions or she would be terminated.




                                            -2-
Case 1:20-cv-03218-JRS-TAB Document 1 Filed 12/16/20 Page 3 of 8 PageID #: 3




       12.    At all times relevant, Race met or exceeded Defendant’s legitimate

performance expectations.

       13.    Race has vast career sales experience as she has held such a position the

bulk of her entire adult life and was more than qualified for the position.

       14.    Race is a “qualified individual with a disability” as defined by the

Americans with Disabilities Act, as amended, 42 U.S.C. §§ 12102(2) and 12111(8).

Defendant knew of Race’s disability and/or regarded Race as being disabled and/or

Race has a record of being disabled.

       15.    Race has a severe hearing deficit that requires her to wear hearing aids –

for the past 10 years. Race is limited in the major life activity of hearing.

       16.    Race began her first week of training in Nashville, Tennessee to get field

exposure into the sales, installation, and measuring processes. Beginning the weeks of

August 24 and August 31, 2020, she drove to Carmel, Indiana for two separate weeks of

classroom training.

       17.    Race was the only female at the training and was the oldest person at the

training.

       18.       Race attended her first week training and one day of the second week of

classroom training and orientation in Carmel. The training was headed by Jason

Holmes (“Holmes”) and Matt Gardner (“Gardner”). During the training sessions and

due to her disability, Race would, on occasion, turn to her desk partner and ask what

one of the Trainers just said because she did not clearly hear what was said at the end of

his sentences.


                                              -3-
Case 1:20-cv-03218-JRS-TAB Document 1 Filed 12/16/20 Page 4 of 8 PageID #: 4




       19.      Additionally, it appears that Holmes took issue with the fact that Race

was a female with vast experience, sales knowledge, and a confident demeanor.

       20.      On September 1, 2020, Race walked into class and was summoned to a

meeting with Holmes and Gardner. Holmes asked Race how she thought she was doing

with the training and she responded – “just fine.” He responded that she was 50 percent

behind the rest of the class and that she was continually speaking with her desk partner.

       21.      Race was not behind the rest of the class in her training – in fact, she was

at or near the top of her class. She offered that she be tested on the spot, which offer was

not accepted.

       22.      Additionally, to Race’s knowledge, none of the other employees in

training, who are all male and significantly younger than Race, were terminated.

       23.      Race explained her hearing disability, showed Holmes her hearing aids,

and requested the reasonable accommodation of being moved to the front of the class so

she could hear more easily. Instead of engaging in the interactive process to determine

the need for a reasonable accommodation as legally required by the ADAAA, Holmes

simply responded – “That’s not possible, go find a new job.”

       24.      Race engaged in a protected activity and attempted to address the

discrimination and her termination with Defendant’s V.P. of Sales – Zach Weber

(“Weber”), shortly after being notified of her termination.

       25.      In their meeting and via Race’s subsequent email, she laid out the issues

during her training and her termination. Having not received a substantive response

from Weber, she reached out to the Defendant’s Human Resources Department – who


                                              -4-
Case 1:20-cv-03218-JRS-TAB Document 1 Filed 12/16/20 Page 5 of 8 PageID #: 5




did not respond as initially promised, so she called back a week later and was told that

the matter had been turned over to legal counsel, who would contact her. Perhaps

unsurprisingly, Race was never contacted.

       26.    Recently, the Defendant’s proffered explanation for Race’s termination is

that she could not use an iPad or technology well enough to do the job. First, Race has

been using Apple products since 2008 and is fully capable of using such technology.

Moreover, such assumptions regarding the use of technology are simply pretext for age

discrimination.

       27.    Race was discriminated against based on her age and/or disability and/or

gender and she was retaliated against in violation of Title VII of the Civil Rights Act of

1964, as amended, the ADAAA, and the ADEA.

                                 V. LEGAL ALLEGATIONS

                  COUNT I - DISABILITY DISCRIMINATION AND RETALIATION

       28.    Race hereby incorporates paragraphs one (1) through twenty-seven (27) of

her Complaint.

       29.    Defendant violated Race’s rights by failing to engage in the interactive

process, failing to provide a reasonable accommodation, and terminating her

employment due to her disability. Race was also retaliated against for requesting a

reasonable accommodation and when she engaged in a protected activity for reporting

the discrimination.

       30.   Defendant’s actions were intentional, willful and in reckless disregard of

Race’s rights as protected by the ADAAA.


                                            -5-
Case 1:20-cv-03218-JRS-TAB Document 1 Filed 12/16/20 Page 6 of 8 PageID #: 6




        31.    Race has suffered and continues to suffer harm as a result of Defendant’s

unlawful actions.

                 COUNT II - GENDER DISCRIMINATION AND RETALIATION

        32.   Race hereby incorporates by reference paragraphs one (1) through thirty-

one (31) of her Complaint.

        33.   Race was discriminated against based on her gender when she was

terminated. Race was retaliated against for engaging in a protected activity - reporting

discrimination to the Defendant.

        34.    Defendant’s actions are in violation of Title VII of the Civil Rights Act of

1964.

        35.   Defendant’s actions were willful, intentional, and done with reckless

disregard for Race’s civil rights.

        36.   Race has suffered injury as a result of Defendant’s unlawful actions.

                    COUNT III – AGE DISCRIMINATION AND RETALIATION

        37.   Race hereby incorporates paragraphs one (1) through thirty-six (36) of her

Complaint.

        38.   Defendant has willfully and intentionally, with malice and/or reckless

disregard for Race’s rights, engaged in unlawful and discriminatory employment

practices by terminating Race’s employment based on her age in violation of the Age

Discrimination in Employment Act (ADEA), as amended, 29 U.S.C. §§ 621 et. seq. and

for retaliating against her for engaging in a protected activity when she complained of

discrimination to the Defendant.


                                             -6-
Case 1:20-cv-03218-JRS-TAB Document 1 Filed 12/16/20 Page 7 of 8 PageID #: 7




      39. Race has suffered and continues to suffer harm as a result of Defendant’s

unlawful actions.

                                 REQUESTED RELIEF

      WHEREFORE, Plaintiff, Claudia Race, by counsel, respectfully requests that this

Court find for Plaintiff and order Defendant to:

      1.     Reinstate Plaintiff to the position, salary, and seniority level she would
             have enjoyed but for Defendant’s unlawful employment actions, or award
             her front pay in lieu thereof;

      2.     Pay to Plaintiff all of her lost wages and benefits;

      3.     Pay to Plaintiff compensatory damages, damages for emotional distress,
             and payment of uncovered medical bills and/or insurance premiums;

      4.     Pay to Plaintiff liquidated damages for Defendant’s willful violation of the
             ADEA and/or punitive damages;

      5.     Pay to Plaintiff pre- and post-judgment interest;

      6.     Pay Plaintiff's costs and attorney fees incurred in litigating this action;
             and,

      7.     Provide any further equitable relief this Court sees fit to grant and all
             other relief provided by the applicable statutes at issue in this matter.

                                  Respectfully submitted,

                                  s/Kyle F. Biesecker ____________________________
                                  Kyle F. Biesecker (24095-49)
                                  BIESECKER DUTKANYCH & MACER, LLC
                                  411 Main Street
                                  Evansville, Indiana 47708
                                  Telephone: (812) 424-1000
                                  Facsimile: (812) 424-1005
                                  Email: kfb@bdlegal.com

                                  Attorney for Plaintiff, Claudia Race



                                            -7-
Case 1:20-cv-03218-JRS-TAB Document 1 Filed 12/16/20 Page 8 of 8 PageID #: 8




                             DEMAND FOR JURY TRIAL

      Plaintiff, Claudia Race, by counsel, respectfully requests a jury trial for all issues

deemed triable by jury.


                                  Respectfully submitted,

                                  s/Kyle F. Biesecker_____________________________
                                  Kyle F. Biesecker (24095-49)
                                  BIESECKER DUTKANYCH & MACER, LLC
                                  411 Main Street
                                  Evansville, Indiana 47708
                                  Telephone: (812) 424-1000
                                  Facsimile: (812) 424-1005
                                  Email: kfb@bdlegal.com

                                  Attorney for Plaintiff, Claudia Race




                                            -8-
